Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-16-2005

Kuntjorohadi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4192




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Kuntjorohadi v. Atty Gen USA" (2005). 2005 Decisions. Paper 1451.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1451


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                                NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT

                                               No: 03-4192

                           DEWI YANI EFFENDI KUNTJOROHADI;
                                     HOK HAY OEIJ,

                                                                 Petitioners

                                                       v.

                 ATTORNEY GENERAL OF THE UNITED STATES;
              BUREAU OF CITIZENSHIP AND IMMIGRATION SERVICES,

                                  Petition for Review of a Decision
                                of the Board of Immigration Appeals
                                 (Nos. A79 307 561, A79 307 562)

                        Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     November 19, 2004

                             Before: SCIRICA, Chief Circuit Judge,
                         and McKEE and CHERTOFF, Circuit Judges. *

                                        (Filed March 16, 2005)




   *
      This case was originally submitted before the three-judge panel of Scirica, Chief
Judge, McKee and Chertoff, Circuit Judges. However, Judge Chertoff subsequently
recused. Because the remaining two judges agreed on the opinion and disposition of the
case, it was not necessary to assign a third judge. Linde v. Phelps, 731 F.2d 1201 (5th
Cir. 1984); Murray v. Nat'l Broadcasting Co., 35 F.3d 45 (2nd Cir. 1994). F o llo w in g
h is r e c u s a l, a n d b e f o r e th e f ilin g o f th is o p in io n , J u d g e C h e r to f f
r e s ig n e d f r o m th e c o u r t. T h e d e c is io n is th e r e f o r e f ile d b y a q u o r u m o f
th e p a n e l. 2 8 U .S .C . § § 4 6 ( d ) .
                                          OPINION




McKEE, Circuit Judge.

       Dewi Yani Kuntjorohadi and her husband, Hok Hay Oeij, petition us to review a

decision of the Board of Immigration Appeals denying their application for asylum and

withholding of removal and ordering their voluntary departure. For the reasons that

follow, we will dismiss the petition.

       Because we write only for the parties, it is not necessary to recite the facts of this

case in detail. It is sufficient to note the following: the petitioners are nationals of

Indonesia who are of Chinese ethnicity and Catholic. They allege people of their ethnicity

and faith are both subjected to discrimination in Indonesia. They arrived in the United

States with visitor visas that authorized them to stay until May 24, 2000; both remained in

the United States beyond their authorized stay.

       Petitioners concede their removability, but seek asylum, restriction (or

withholding) on removal, relief under the Convention Against Torture, and alternatively,

voluntary departure. Following an evidentiary hearing, the Immigration Judge denied

their application for asylum, withholding of removal, and for relief under the Convention

Against Torture, but granted the request for voluntary departure, imposing a $1,000 bond

for each petitioner. The Board of Immigration Appeals affirmed the Immigration Judge’s

decision pursuant to 8 C.F.R. § 208.4, and this petition for review followed. Petitioners



                                               2
ask us to review only the ruling on their asylum claim. They do not contest the denial of

their claims for withholding of removal and for relief under the Convention Against

Torture.

       The Immigration Judge refused to consider the petitioners’ claim for political

asylum, on the grounds that the application for asylum was not timely filed. An

application for asylum must be filed within one year of entry into the United States,

unless the applicant is able to demonstrate changed circumstances materially affecting

his/her eligibility for asylum or extraordinary circumstances relating to the delay in filing.

8 U.S.C. § 1158(a)(2) (2002). Petitioners admit that they entered the United States on

November 25, 1999, but did not submit an application for asylum until April 11, 2001.

Petitioner’s Br. at 4.

       They attempt to demonstrate extraordinary circumstances as well as changed

circumstances by arguing: (1) their ignorance of the one-year time limit for asylum

applications, and (2) the worsening of social and political conditions in Indonesia in

December, 2000. Id. at 10. The Immigration Judge found these reasons to be insufficient,

and so did not consider the application for asylum.

       We do not have jurisdiction to consider the merits of the petitioners’ application

for asylum, its timeliness, nor the sufficiency of the alleged exceptions to the period of

limitations. See 8 U.S.C. § 1158(a)(3) (2002).

       Inasmuch as this is the only issue petitioners have raised, we can not review the



                                              3
merits of their other grounds for relief either. Accordingly, the petition for review will be

dismissed.




                                              4